Citation Nr: 1759410	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss, and if so, whether service connection is warranted.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in February 2017.  The Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board notes that, subsequent to the statement of the case in March 2014, other additional evidence has been associated with the record.  In light of the decision and remand below, the RO will have the opportunity to consider the evidence in the first instance on remand.

The decision below reopens claims of service connection for a heart disorder, a lung disorder, and hearing loss.  The issues of service connection for the reopened claims and for tinnitus are addressed in the remand section following the decision.



REASONS AND BASES

By a May 2003 rating decision, the RO denied the Veteran's claims of service connection for a heart disorder, lung disorder and hearing loss.  He was notified of the decision by letter in July 2003, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claims was received until the present claims to reopen in January 2010.  No new evidence or notice of disagreement (NOD) was received by VA within one year of the issuance of the May 2003 rating decision for that claim.  As the Veteran did not appeal the decision, that rating decision is final for these three claims.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that the earlier claim was characterized differently by the Veteran and the RO than his present lung disorder claim.  However, the lung disorder claim before the Board is not a new claim because it affects the same organ of the body and consists of overlapping symptoms with the Veteran's prior claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Thus, new and material evidence is needed to reopen such claim.

The Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for a heart disorder, a lung disorder and hearing loss are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also January 2010 Treatment Record; February 2010 Treatment Record; July 2010 VA treatment record; June 2011 Veteran Statement in Support of Claim; June 2011 Lay Statement; May 2015 Veteran Statement in Support of Claim; and February 2017 Hearing Transcript.  The reopened claims will further be addressed in the remand section.


ORDER

New and material evidence having been received, the claim of service connection for a heart disorder is reopened.

New and material evidence having been received, the claim of service connection for a lung disorder is reopened.

New and material evidence having been received, the claim of service connection for hearing loss is reopened.


REMAND

The claims of service connection for a heart disorder, a lung disorder, and hearing loss have been reopened.  The Board finds that, with regard to these three claims as well as the Veteran's tinnitus claim, remand is warranted for VA examinations to determine the nature and etiology of such disorders.

In regard to the Veteran's heart disorder, he reported on his January 2010 claim form experiencing chronic chest pain during service.  Thereafter, during the February 2017 Board hearing, he reported that his experiences during service caused him to develop a heart disorder.  The Veteran's service treatment records (STRs) show that he was seen for chest pain during service in July 1978.  After his discharge, a February 2010 VA treatment record shows that the Veteran was noted as having had a myocardial infarction in 2001.  Another such treatment record contains a finding by a treatment provider of coronary artery disease and a coronary artery bypass graft in the Veteran's medical history.  However, he has not yet been afforded a VA examination in regard to this claim.  

In light of the Board's decision reopening the heart disorder claim, remand is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  The Board also finds that the low threshold requirement has been met to afford the Veteran a VA examination to address the nature and etiology of his heart disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the Veteran's lung disorder claim, he reported on his January 2010 claim form experiencing chronic lung conditions during service.  Thereafter, in an April 2010 correspondence, the Veteran reported performing construction tasks and paint removal without proper breathing equipment during service and that as a result he inhaled asbestos and lead paint.  Then, in June 2011, he submitted a statement from a fellow service member who reported that unrated service members in the Deck Division, like the Veteran, performed paint removal without dust masks that produced large amounts of small paint chips.  Subsequently, during the February 2017 Board hearing, the Veteran reported that he worked long hours in wet clothes during service and that he has a chronic cough due his service.

The Veteran's STRs show that he reported experiencing chest pain and pain on inhalation in March 1978.  The treatment provider noted he exhibited wheezing and rales on breathing and requested a chest x-ray be performed.  An STR from April 1978 contains a report that there was no evidence of an active pulmonary disease found on a chest x-ray.  Then, in July 1978, the Veteran sought treatment for chest pain and spitting up blood when coughing.  He stated that he had not experienced trauma to his chest.  The treatment provider noted he exhibited a persistent cough and sore chest and advised the Veteran not to perform work conducive to inhalation of particles.  Following service, the Veteran's medical records reflect that he was found to have chronic obstructive pulmonary disease during treatment in December 2008 and noted as having asthma during VA treatment in January 2010.  However, the Veteran also has not yet been afforded a VA examination in regard to his lung disorder claim.  The Board finds that such an examination is warranted to obtain findings as to the nature and etiology of the Veteran's lung disorders.  McLendon, 20 Vet. App. at 81.

The Board also finds that an examination is warranted in regard to the Veteran's hearing loss and tinnitus claims.  In this regard, in a June 2011 statement, a fellow service member reported that the tools the Veteran used to remove paint during service were very loud.  In addition, the Veteran reported in a May 2015 statement that he loaded large guns during service and was exposed to acoustic trauma.  Then, during the February 2017 Board hearing, the Veteran's representative stated that the Veteran loaded five inch guns during service and was near them when they were fired.  

The Veteran's STRs contain audiometric testing conducted during his enlistment examination in May 1977, in July 1978, and at his separation from service in April 1980.  The July 1978 and April 1980 test results show a lower level of hearing acuity than was found during the May 1977 examination.  

The Veteran was examined by VA in regard to his hearing and tinnitus claims in March 2010.  However, the examiner advised him that, due to excessive cerumen in his ear, he would have to see an Ear, Nose, and Throat (ENT) specialist prior to audiometric testing.  The Veteran saw a second VA examiner in April 2010.  The Veteran reported onset of tinnitus symptoms in 1979.  The examiner conducted audiometric testing, but found that the results were asymmetrical and advised the Veteran to see an ENT specialist to allow for more accurate testing.  Thereafter, the record reflects that the Veteran was seen by a VA otolaryngologist in July 2010.  This physician found that the Veteran has long standing right sensorineural hearing loss and that he would not evaluate for neuroma because left hearing loss has been present for over 30 years.  However, the Veteran was not examined again in regard to his hearing following this treatment by an ENT specialist.  

The Veteran's hearing loss and tinnitus claims were subsequently denied by the RO because he did not attend a scheduled VA examination.  The Veteran denied receiving notice of an additional VA examination addressing his hearing claims during the February 2017 Board hearing.  Given the Veteran's statement that he was not notified of an additional VA hearing examination in 2010, the Board finds that remand is warranted to afford the Veteran another examination to determine the nature and etiology of his hearing loss and tinnitus.

Finally, on remand updated VA treatment records should be associated with the file.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from February 2015.

2.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his heart disorders present since January 2010.  Following a review of the entire claims file and an examination, the examiner should address the following inquiries:

(A) Identify all of the Veteran's heart disorders present since January 2010.

(B) For each diagnosed heart disorder, indicate whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during or is otherwise related to his service.

Consideration should be given to the STRs showing chest pain and to the Veteran's theory relating the disorder to his reported exposures to asbestos and/or lead paint chips.

A detailed rationale for all opinions offered should be provided.

3.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his lung disorders present since January 2010.  Following a review of the entire claims file and an examination, the examiner should address the following inquiries:

(A) Identify all of the Veteran's lung disorders present since January 2010.

(B) For each diagnosed lung disorder, indicate whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during or is otherwise related to his service

Consideration should be given to the STRs showing chest pain and breathing problems, and to the Veteran's theory relating the disorders to reported exposure to asbestos and/or lead paint chips, and working long hours while wet.

A detailed rationale for all opinions offered should be provided.

4.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his hearing loss and any tinnitus.  Following a review of the entire claims file, answer the following inquiries:

(A) Whether it is at least as likely as not that any current hearing loss in the Veteran's right ear and/or left ear had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's reported exposure to loud noise during service.  The examiner should discuss the threshold shift in the Veteran's hearing acuity from his May 1977 enlistment examination to the July 1978 and April 1980 audiometric examinations.

(B) Determine if the Veteran has tinnitus.  If a diagnosis of tinnitus is made, state whether it is at least as likely as not that his tinnitus had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's reported exposure to loud noise during service.

A detailed rationale for all opinions should be provided.

5.  Finally, after completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appeal on the merits.  If a benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


